Citation Nr: 0501331	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for a systolic heart murmur.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for a systolic heart murmur.  The veteran has perfected a 
timely appeal.

The Board remanded this claim to VA's appeals management 
center (APC) for additional development in July 2003, and it 
has now been returned to the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence that the veteran's systolic heart 
murmur causes current disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for a systolic heart murmur have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

Here, in letters dated in September 2002 and March 2004, the 
veteran and his representative were informed of what records 
VA would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claim, and of the need to advise VA of, or submit, any 
additional information or evidence that he wanted considered.  
The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including service medical records and post-service 
VA and private medical records.  VA has sought relevant 
records from the nursing home where the veteran resides, 
however, nursing home staff have reported that the veteran 
has received no treatment for the service connected murmur or 
other heart disease.

In response to the Board's July 2003 remand, the AMC 
scheduled the veteran for an updated VA examination in order 
to determine the current nature and severity of his service-
connected systolic heart murmur.  Unfortunately, the veteran 
is in a nursing home and was unable to attend the scheduled 
examination.  Because he is bedridden and unable to 
communicate, examination at the nursing home also appears to 
be unlikely to yield findings needed to rate the disability.  
Thus such an examination seems to be unfeasible.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to a disability rating in excess of 
zero percent for a systolic heart murmur poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

On VA examination in January 1996, the veteran reported 
dyspnea after ascending one flight of stairs or walking more 
than two blocks.  There was a grade I ejection systolic 
murmur.  The diagnoses were systolic murmur, probably aortic 
stenosis; and coronary artery disease.  The examiner opined 
that the coronary artery disease was unrelated to the 
systolic murmur.

VA outpatient treatment records for the period from November 
1994 to July 1998, show that, in June 1996, the veteran 
complained of some vague substernal discomfort that was 
unlike his previous episodes of angina.  He denied any 
associated shortness of breath, palpations, or dizziness.  
The assessment was paroxysmal supraventricular tachycardia 
with a question as to its cause.

On VA outpatient treatment in November 1996, the veteran had 
no complaints, but reported that he had experienced 1 episode 
of heart palpitations since his last visit.  He stated that 
this episode had lasted a few minutes with no associated 
symptoms.  Objective examination revealed that his heart had 
normal sounds, a regular heart rhythm and rate, and a soft 
systolic murmur.  An echocardiogram revealed a mild 
concentric left ventricular hypertrophy but no other valvular 
abnormalities.  

The veteran complained of dyspnea on exertion when climbing 
stairs on VA outpatient treatment in November 1997.  His 
medical history included supraventricular tachycardia.  
Physical examination of the veteran revealed a regular heart 
rhythm and rate.  The assessment included stable coronary 
artery disease.

In a July 1998, Board decision, it was determined that the 
veteran's coronary heart disease was unrelated to his heart 
murmur.

In his November 1998 notice of disagreement, the veteran 
contended that he had experienced circulatory problems 
continuously since service.  He stated that he felt very cold 
most of the time and suffered from leg pains and dizziness.  

In a May 2001 lay statement, N.S., the veteran's daughter, 
notified VA that the veteran had been involved in a car 
accident where he had sustained severe closed head trauma and 
multiple fractures.  The veteran needed complete care for all 
of his physical needs and had very decreased cognitive 
ability as a result of this accident.  And, in a March 2002 
statement, the veteran's service representative notified VA 
that the veteran had been confined to a nursing home as a 
result of this car accident.

In February 2004, the AMC received a letter from a VA Medical 
Center, in which it was reported that the veteran was unable 
to walk, speak, feed himself, or attend to his activities of 
daily living (although this letter is dated in February 2003, 
this appears to be a clerical error).  The nursing home where 
the veteran had been living since 2001 was required to use a 
hoyer lift in order to get him in and out of bed.  A nursing 
home staff member also notified the VA Medical Center that 
the veteran had not been treated for any heart condition 
while he had been a nursing home resident.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected systolic murmur is 
evaluated as zero percent disabling, and is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2004) (valvular 
heart disease).  

Under Diagnostic Code 7000, the minimum compensable 
evaluation of 10 percent disabling is available where a 
workload of greater than seven METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  

The next higher evaluation of 30 percent disabling is 
available where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

An evaluation of 60 percent disabling is available where 
there has been more than one episode of congestive heart 
failure in the past year; where a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

Finally, the maximum evaluation of 100 percent disabling is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for a systolic heart murmur.  

Where a veteran's medical condition prevents exercise testing 
to determine METs, an estimation by a medical examiner of the 
level of METs is permissible.  In this case, the veteran's 
bedridden status would preclude exercise testing.  Since, 
however, he is also unable to communicate, and apparently 
engages in no activity, it does not appear feasible to have a 
medical examiner estimate the current level of METs.  

None of the objective medical evidence currently of record 
shows that his service-connected heart murmur is manifested 
by any symptoms such that he is entitled to compensable 
disability evaluation.  In fact, a review of the medical 
evidence currently of record shows no treatment for the soft 
systolic heart murmur since VA outpatient treatment in 
November 1996.  At that time the veteran had no complaints 
and reported no associated cardiac symptoms.  

None of the remaining medical evidence shows any treatment 
for the veteran's service-connected systolic heart murmur.  
For example, there was no evidence of a heart murmur on VA 
outpatient treatment in November 1997.  

In his substantive appeal the veteran pointed to 
communications from the RO dated in 1947, in which it 
described his service connected disability as a "circulatory 
condition."  Assuming for the sake of argument that coronary 
artery disease was part of the service connected disability, 
a review of the medical evidence shows the coronary artery 
disease, was stable on VA outpatient treatment in November 
1997, and that this disease has not required recent 
treatment.  The Board must also note, however, that at the 
time of the RO's 1947 letter there was no evidence of 
coronary artery disease, and rating decisions from that 
period refer only to the murmur.  Thus, while the RO referred 
to a "circulatory condition," it had established service 
connection only for the heart murmur.

Without any objective medical evidence showing that the 
veteran's service-connected systolic heart murmur has 
resulted in symptoms that are compensably disabling, the 
Board determines that entitlement to a disability rating in 
excess of zero percent for a systolic heart murmur has not 
been established.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for a systolic heart murmur.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  In reaching the conclusions above, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, 
the appeal is denied.


ORDER

Entitlement to a disability rating in excess of zero percent 
for a systolic heart murmur is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


